Citation Nr: 1004095	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-00 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.  Entitlement to service connection for arthritis of the 
thoracic spine to include compression fractures and nerve 
damage.  

3.  Entitlement to service connection for arthritis of the 
lumbar spine with sciatic nerve damage.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1967 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2009, Board requested a VA medical expert opinion 
concerning the claims, pursuant to 38 C.F.R. § 20.903.  The 
opinion has been received and the Veteran has been provided a 
copy of the opinion, and in response he has submitted 
additional medical evidence.  As he also requested that the 
additional evidence be initially reviewed by the RO, the 
Board remanded the case to the RO in July 2009.  

Following its consideration of the claims, the RO has 
returned the case to the Board. 


FINDINGS OF FACT

1.  There is competent evidence to show that the Veteran's 
degenerative joint disease of the cervical spine is related 
to injury during his period of military service.    

2.  There is competent evidence to show that the Veteran's 
arthritis of the thoracic spine to include compression 
fractures and nerve damage is related to injury during his 
period of military service.  

3.  There is competent evidence to show that the Veteran's 
arthritis of the lumbar spine with sciatic nerve damage is 
related to injury during his period of military service.  




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in favor of the 
Veteran, degenerative joint disease of the cervical spine was 
due to injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  With resolution of reasonable doubt in favor of the 
Veteran, arthritis of the thoracic spine to include 
compression fractures and nerve damage was due to injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

3.  With resolution of reasonable doubt in favor of the 
Veteran, arthritis of the lumbar spine with sciatic nerve 
damage was due to injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  As the 
decision herein is favorable to the Veteran, VCAA compliance 
need not be addressed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for arthritis, if the 
disability is manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Facts 

The Veteran asserts that the conditions in the three areas of 
his spine had developed during service in the course of his 
performance of duties as a mail handler in Vietnam.    

The Veteran served on active duty from June 1967 to July 
1977, which included a tour of duty in Vietnam.  His military 
occupational specialties were administrative technician and 
administrative specialist.  

Service treatment records show that in May 1967 at the time 
of the entrance physical examination the Veteran gave a 
history of recurrent back pain.  The spine was evaluated as 
normal at that time.  In April 1968, the Veteran complained 
of back pain, and the impression was muscle strain.  



On physical examination in November 1971, the examiner noted 
that the Veteran had back pain due to a deformity of the 
spine.  The Veteran stated that he had been experiencing back 
trouble since working with the mail in Vietnam.  On another 
physical examination in July 1974, the spine was clinically 
evaluated as normal.  He did not desire to have a physical 
examination at the time of discharge from service in July 
1977.  

After service, the record indicates that the Veteran had an 
erratic work history, serving in a variety of employment 
positions, usually as an administrative assistant or 
personnel clerk but also as a groundskeeper and material 
handler.  Records from the Social Security Administration, 
dated in the mid-1990s, indicate a mental disorder, not a 
spinal disorder.  

On VA examination in September 1998, the Veteran complained 
of occasional back discomfort.  The diagnosis was back 
strain. 

In a statement, dated in March 2004, a private chiropractor, 
Dr. E., reported that he had been treating the Veteran since 
August 2000 (treatment records dated from August 2000 to May 
2004 are of record).  X-rays revealed arthritis of the 
cervical spine and thoracolumbar spine and compression 
fractures of the thoracic spine.  The doctor expressed the 
opinion that the conditions were the result of either one big 
trauma or several big traumas/micro-traumas over a long 
period of time and that the disabilities were caused by the 
Veteran's duties as a mail handler during service to include 
lifting and heaving 65 pound mail bags.  

On VA examination in July 2004, the Veteran stated that he 
had developed low back pain gradually over the years due to 
lifting heavy boxes and military equipment while in Vietnam 
and in civilian life, before it became more prominent in 
2000, prompting a visit to a chiropractor.  X-rays showed 
multilevel degenerative changes.  The diagnosis was 
lumbosacral strain with multilevel age appropriate 
degenerative disease.  



In a statement, dated in February 2005, Dr. E. reported that 
at the time of his initial consult the Veteran had signs of 
tremendous trauma that had left him with osteoarthritis.  The 
doctor expressed the opinion that the Veteran's back 
condition more than likely occurred during the time he served 
in service in Vietnam and that over the years it has 
worsened.  In the absence of medical records to the contrary, 
the doctor stated that the injuries were the direct result of 
duties performed in service, which included handling, 
lifting, loading, and stacking mail bags of 65-75 pounds. The 
X-rays showed degenerative joint disease of the cervical 
spine, osteoarthritis of the thoracic spine with compression 
fractures, and osteoarthritis and degenerative joint disease 
of the lumbosacral spine.   

In January 2009, the Board sought a medical expert opinion 
through the VA Veterans Health Administration (VHA) on the 
following question:  

Is it at least as likely as not that the Veteran's in-
service duties as a mail handler caused the current 
spinal condition as identified in the medical evidence 
after August 2000?  

In March 2009, the reviewing VA physician, an orthopedic 
surgeon, expressed the opinion that the Veteran's back 
problems originated from degenerative disease of the spine at 
multiple levels and that these were more likely than not 
related to age.  Although he reviewed the record and 
referenced certain spinal findings therein, the physician did 
not furnish any rationale for his opinion.  

In response to the VHA opinion, the Veteran submitted 
additional evidence in the form of statement from Dr. E., who 
expressed the following:  that the Veteran denied any back 
problems at the time he entered service; that the year of 
service as a mail handler in Vietnam lifting, pulling, 
pushing, and throwing heavy (65-75 pound) bags of mail 
constituted the only known trauma in the Veteran's life and 
the most physical job he ever held; that at his age the 
Veteran should not have osteoarthritis of the magnitude that 
he did without the trauma and damage to his joints he had in 
the military; 

and that with decades of experience in taking and reading X-
rays, he felt that the type of compression fractures the 
Veteran had of the anterior bodies of the vertebrae was 
caused by improper lifting techniques related to his job of 
mail handling in service.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disabilities were the result of participation in combat with 
the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

In this case, there are two opposing medical opinions 
concerning the onset of the current spinal conditions - that 
of a private chiropractor and that of a VHA physician.  The 
Board recognizes that greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed and whether or not, and the extent to 
which, they reviewed the record.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

On the one hand, the VHA physician noted that the Veteran had 
back trouble during service, reportedly related to his mail 
handling duties, but that there was no medical evidence of an 
ongoing back disorder around the time of his separation from 
service in 1977 and there was no medical evidence to include 
reports from the Social Security Administration in the mid-
1990s that the Veteran had trouble related to his spine until 
many years following service.  While the VHA physician 
expressed the opinion that the spinal conditions were more 
likely due to age, the VHA physician did not give any 
rationale for his opinion and did not comment about the 
opinion or rationale of Dr. E. 



On the other hand, the private chiropractor maintains that 
the Veteran's spinal conditions are attributable to military 
service and specifically to the Veteran's mail handling 
duties and the service treatment records do reflect that at 
one point the Veteran reported back difficulties since 
working as a mail handler in Vietnam.  

Although there is conflicting medical evidence in the file 
that weighs both for and against the Veteran's claims, the 
Board finds that the evidence is at least in equipoise, 
showing that the current cervical, thoracic, and lumbar spine 
disabilities are related to injury incurred in service.  In 
arriving at such conclusion, the Board recognizes the 
Veteran's own competence to describe symptoms relevant to the 
spine ever since service, even though he is not competent to 
offer a medical diagnosis based on his lay observations.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994) and 38 
C.F.R. § 3.102.  The mandate to accord the benefit of the 
doubt is triggered when the evidence has reached such a stage 
of balance.  

In this matter, the Board is of the opinion that this point 
has been attained.  Accordingly, it is the Board's judgment 
that the current medical evidence, as previously discussed, 
indicates that the Veteran has current cervical, thoracic, 
and lumbar spine disabilities that are attributable to his 
period of military service.  








ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.  

Service connection for arthritis of the thoracic spine to 
include compression fractures and nerve damage is granted.  

Service connection for arthritis of the lumbar spine with 
sciatic nerve damage is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


